       Case 3:18-cr-00019-LRH-CLB Document 269 Filed 08/11/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
                                    RENO, NEVADA


UNITED STATES OF AMERICA,                    )      CASE NO. 3:18-cr-00019-LRH-CLB
                                             )
Plaintiff,                                   )
                                             )      MINUTES OF PROCEEDINGS
vs.                                          )
                                             )
STONEY PRIOR,                                )      DATE: 08/11/2021
                                             )
Defendant.                                   )
____________________________________

PRESENT:                       LARRY R. HICKS, UNITED STATES DISTRICT JUDGE
Deputy Clerk:                  Katie Lynn Sutherland
Reporter:                      Margaret Griener
Counsel for Plaintiff:         Penelope Brady, AUSA and Richard Casper, AUSA
Counsel for Defendant:         Christopher Frey, AFPD and Kate Berry, AFPD


PROCEEDINGS: JURY TRIAL – DAY 3

8:30 a.m. The Court reconvenes outside the presence of the jury. All parties are present.

Jury enters the courtroom and presentation of the Government’s case continues.

Steve Shinmei, called on behalf of the Government, is sworn and testifies under direct
examination by Mr. Casper, cross examination by Mr. Frey and redirect examination by
Mr. Casper.

Government Exhibits 20-a through h are admitted into evidence.

Kindra Baum, called on behalf of the Government, is sworn and testifies under direct
examination by Ms. Brady and cross examination by Kate Berry.

Jennifer Riley, called on behalf of the Government, is sworn and testified under direct
examination by Ms. Brady, cross examination by Ms. Berry, redirect examination by Ms. Brady
and recross examination by Ms. Berry.

10:12 a.m. The Court stands at recess for the morning break.


                                    Minutes of Proceedings - 1
      Case 3:18-cr-00019-LRH-CLB Document 269 Filed 08/11/21 Page 2 of 3




10:46 a.m. The Court reconvenes in the presence of the jury. All parties are present.

Rudy Avila, called on behalf of the Government, is sworn and testifies under direct examination
by Mr. Casper and cross examination by Mr. Frey.

Ralph Parks called on behalf of the Government, is sworn and testifies under direct examination
by Mr. Casper and cross examination by Ms. Frey.

Laura Knight, called on behalf of the Government, is sworn and testifies under direct
examination by Ms. Brady.

Government Exhibits 21-a through x, 22-a through d, 23-a through nnnn and 24-a through e are
admitted into evidence.

12:20 p.m. The Court stands at recess for the lunch break.

1:25 p.m. The Court reconvenes in the presence of the jury. All parties are present.

Dr. Knight retakes the witness stand and testifies under cross examination by
Mr. Frey and redirect examination by Ms. Brady.

1:58 p.m. The Government rests its case.

The Court excuses the jury for a break and confers with counsel outside the presence of the
jurors.

2:05 p.m. The Court convenes in open court with the jury and all parties present.

The jury is excused for the remaining part of the day and to reconvene the next morning.

Outside the presence of the jury the Court and counsel confer.

Ms. Berry moves for dismissal under Fed. R. Crim. P. 29. Ms. Brady responds.

IT IS ORDERED that defendant’s motion for dismissal is denied.

2:15 p.m. The Court stands at recess and will reconvene with counsel to address the parties
proposed jury instructions.

3:35 p.m. The Court reconvenes outside the presence of the jury in open court to addresses jury
instructions (ECF Nos. 216 and 248) with counsel.

Ms. Brady advises the Court that the Amended Stipulation Indian Country Land Status
Government’s Exhibit 2 (ECF No. 259) is filed to correct the address identified in the original
stipulation (ECF No. 203).



                                    Minutes of Proceedings - 2
      Case 3:18-cr-00019-LRH-CLB Document 269 Filed 08/11/21 Page 3 of 3




IT IS ORDERED that trial is continued to Thursday, August 12, 2021, at 8:30 a.m. before
District Judge Larry R. Hicks in Reno Courtroom 5.
4:10 p.m. The Court is in recess for the evening.


                                                    DEBRA K. KEMPI, CLERK OF COURT

                                                    By:                 /s/
                                                            Katie Lynn Sutherland, Deputy Clerk




                                    Minutes of Proceedings - 3
